Citation Nr: 0416546	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative disc disease of the low back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from May 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that granted service 
connection for a back condition as secondary to service-
connected disability for status post fractured right ankle, 
and assigned a 20 percent disability rating for the back 
condition.  

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposes an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed and first adjudicated before enactment 
of the VCAA, but the appeal was pending upon enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003). 

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  There has been no 
appropriate notice in this case.  This is not a defect that 
can be cured by the Board.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

The instant case is a claim for increased initial rating in 
excess of 20 percent for degenerative disc disease of the low 
back.  Since appellant is challenging an initial disability 
rating, the adjudicator must consider the entire file and 
determine whether "staged ratings" are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  In this case, appellant's disability was rated as 20 
percent disabling under Diagnostic Code 5293, Intervertebral 
Disc Syndrome (IVDS).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).   This diagnostic code has changed twice during 
the pendancy of this appeal.  First, a change effective as of 
September 23, 2002, provides that IVDS can be rated based on 
either the total duration of incapacitating episodes or on 
the basis of chronic manifestations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Second, a change effective 
September 26, 2003, provides that IVDS (new Diagnostic Code 
5243) not rated on the basis of incapacitating episodes will 
be rated under a new General Rating Formula for Diseases and 
Injuries of the Spine. 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  This includes the possibility of separate ratings for 
orthopedic and neurological findings.

In this case, the new criteria have not been provided to the 
appellant, nor has the RO had the opportunity to evaluate the 
back pathology under the new criteria.  Initial review should 
be undertaken by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised of the new rating criteria, 
and should be advised to "give us all 
you've got" in regard to his claim.  
If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  Thereafter, appropriate VA 
examination(s) should be scheduled.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  The examination(s) 
shall include all pertinent orthopedic 
and neurological findings.  Limitations 
should be described.  If there are 
neurological findings the nerve or 
nerve groups effected should be 
identified.  The range of motion should 
be set forth, to include any 
limitations that might be found.  

3.  Thereafter, the claim should be 
readjudicated in accordance with the 
new rating criteria, and the disability 
should be rated under the criteria most 
favorable to the appellant.  Since this 
is a claim for an increased initial 
rating, the review should encompass the 
entire history of the disability, and 
consider "staged ratings" where 
appropriate.  Old regulations may be 
applied to the entire appeal period if 
most favorable to the claimant, but 
newer regulations may not be applied 
before their effective dates.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




